Citation Nr: 9906095	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-11 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the disability rating for the veteran's service-
connected coronary artery disease was properly reduced from 
60 percent to 30 percent.

2.  Entitlement to an increased disability rating for 
service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
February 1984 with approximately 3 years of prior active 
military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1997, and a statement of the case was issued in 
September 1997.  A substantive appeal was received in 
February 1998.  

The veteran's appeal originally included the additional issue 
of entitlement to service connection for diabetes mellitus.  
However, in a February 1998 statement, the veteran withdrew 
her appeal as to that issue. 

On February 19, 1998, a motion by the veteran to have her 
case advanced on the Board's docket was granted. 


FINDINGS OF FACT

1.  By rating decision in December 1994, the veteran was 
assigned a 60 percent rating for coronary artery disease, 
effective from May 26, 1994.

2.  In March 1997, the veteran requested an increased rating 
for her coronary artery disease.

3.  In May 1997, the RO proposed a reduction in the veteran's 
disability rating for coronary artery disease from 60 percent 
to 30 percent; the proposed reduction was effectuated by 
rating decision in August 1997, with a 30 percent evaluation 
assigned effective from December 1, 1997.

4.  The reduction in the disability rating for the veteran's 
coronary artery disease from 60 percent to 30 percent was not 
based upon a review of the veteran's entire history and a 
thorough examination of the veteran.


CONCLUSION OF LAW

A 60 percent evaluation for the veteran's coronary artery 
disease is restored effective December 1, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 
4.10, 4.104, Diagnostic Code 7005 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran's 
disability rating for coronary artery disease was properly 
reduced.  The veteran contends that her condition has not 
improved, but has in fact worsened.  As a preliminary matter, 
the Board finds that her claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Moreover, the record as it 
stands allows for equitable review of this appeal, and the 
Board finds the duty to assist the veteran has been met. 

The veteran was granted service connection for hypertension 
effective August 1986.  In January 1987, subsequent to the 
receipt of additional medical evidence indicating a possible 
past myocardial infarction, the RO amended the veteran's 
rating to include coronary artery disease.  A 30 percent 
disability rating was assigned effective from the date of 
service connection.  In December 1994, the veteran's 
disability rating was increased to 60 percent based upon 
medical evidence of ongoing, unstable angina with two 
previous angioplasties.  

In March 1997, the veteran requested an increase in her 
disability rating.  The veteran underwent VA examination in 
May 1997.  Based on the report of the May 1997 examination, 
the RO issued a notice of proposed reduction.  The Board 
observes that this rating decision and its accompanying cover 
letter complied with the provisions of 38 C.F.R. § 3.105(e), 
which require notification of the proposed reduction in 
evaluation, a statement of the facts and reasons for such 
reduction, and an opportunity to submit evidence against a 
proposed reduction.  In an August 1997 rating decision, the 
RO reduced the veteran's disability rating to 30 percent 
effective December 1, 1997, and the present appeal ensued.  

The Board notes that since the veteran's 60 percent rating 
for coronary artery disease had not been in effect for at 
least five years, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) are not for application.  38 C.F.R. § 
3.344(c).  Nevertheless, the United States Court of Appeals 
for Veterans Claims (Court) noted in Brown v. Brown, 5 Vet. 
App. 413 (1993), that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
In particular, the RO must ascertain, based upon review of 
the entire history of the veteran's disability, "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown, 5 Vet. App. at 
421.  Further, the reduction determination must be made based 
on a review of the entire recorded history of the condition.  
Id.  

Looking to the record, the Board observes that in December 
1994, subsequent to a July 1994 VA examination and review of 
VA and private medical records, the veteran's disability 
rating was increased to 60 percent.  The RO found that the 
veteran had "illness from coronary occlusion" and evidence 
of unstable angina.  The VA examination report and the 
clinical records, both VA and private, showed that the 
veteran had a past inferior myocardial infarction (MI) and 
two percutaneous transluminal coronary angioplasties (PTCA) 
in October 1992 and May 1993.  

The May 1997 VA examination report indicated that the 
veteran's coronary artery disease was stable.  The examiner 
noted that the veteran had a "regularly irregular rate and 
rhythm with a normal S1 and S2 without murmurs, rubs, or 
gallops."  Her electrocardiogram (ECG) showed a normal sinus 
rhythm with occasional premature ventricular contractions but 
was noted to be otherwise normal.  It was reported that she 
reported no angina in the past year.  

The veteran's service-connected coronary artery disease has 
been rated under the provisions of Diagnostic Code 7005.  The 
Board notes that the regulations governing the cardiovascular 
system were revised, effective January 12, 1998 (62 Fed.Reg. 
65219 (1997)).  However, the reduction in the veteran's 
rating by rating decision in August 1997 was under the 
criteria in effect at that time.  Under Diagnostic Code 7005 
(1997), a 60 percent rating was for application for 
arteriosclerotic heart disease following typical history of 
acute coronary occlusion or thrombosis, or with history of 
substantiated repeated anginal attacks, more than light 
manual labor not feasible.  A 30 percent rating was for 
application following typical coronary occlusion or 
thrombosis, or with history of substantiated anginal attack, 
ordinary manual labor feasible.  

After reviewing the history of the veteran's disability and 
the report of the May 1997 VA examination, the Board must 
conclude that the reduction from 60 percent to 30 percent was 
not based on a thorough examination with the history of the 
disability in mind.  The examiner appears to have relied to a 
major extent on the veteran's report of no angina in the past 
year and good exercise capacity.  However, there is no 
evidence that any form of clinical testing was accomplished, 
such as stress tests, to ascertain the severity of the 
veteran's disability in regard to the feasibility of manual 
labor.  Moreover, while prior medical records refer to 
recurrent chest pain and the need for medication, there was 
no mention of such history.  It would appear that the 
examination itself was cursory and that the examiner placed 
heavy reliance on the veteran's subjective reporting of her 
symptoms.  Under the circumstances, the Board finds the May 
1997 VA examination to be inadequate. 

Accordingly, the Board finds that although the veteran's 
disability is certainly of the type referred to in the 
regulations as a condition subject to improvement, the 
medical evidence of record did not properly reflect 
improvement such that a reduction in rating was warranted.  
38 C.F.R. § 3.344.  Therefore, in view of the foregoing, the 
Board finds that restoration of a 60 percent disability 
rating for the veteran's service-connected coronary artery 
disease is warranted from December 1, 1997.  


ORDER

Restoration of a 60 percent disability evaluation for 
coronary artery disease effective from December 1, 1997, is 
warranted.  To this extent, the appeal is granted.


REMAND

The Board notes that in May 1997, the veteran requested an 
increased rating for her coronary artery disease which was 
rated as 60 percent disabling at that time.  The RO reduced 
the veteran's 60 percent rating to 30 percent, effectively 
denying her an increase as originally requested.  As noted 
previously in this decision, the VA examination report of May 
1997 is inadequate to fully assess the veteran's condition.  
Further, a subsequent April 1998 VA examination did not 
include an assessment in terms of metabolic equivalents 
(METs) so as to allow for proper rating under the current 
diagnostic criteria.  The Board does not that an April 7, 
1998, examination report is in the claims file and does refer 
to a LVEF of 50%, but no reference to METs was made. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA and private medical 
records which are not already of record 
should be associated with the claims 
file.   

2.  The veteran should be afforded a 
comprehensive VA cardiac examination for 
the purpose of determining the current 
status of her coronary artery disease.  
The examiner should also assess the 
veteran's workload capacity in the form 
of METs and state whether there is 
objective evidence of cardiac hypertrophy 
or dilatation in addition to noting and 
assessing complaints of dyspnea, fatigue, 
angina, dizziness, or syncope.  Left 
ventricular dysfunction and an ejection 
fraction should also be reported.  Any 
additional specialized tests deemed 
medically advisable should also be 
accomplished.  It is imperative that the 
claims file be made available to the 
examiner review in connection with the 
examination. 

3.  After the development requested above 
has been completed, the RO should 
adjudicate the issue of an increased 
rating for coronary artery disease, 
currently rated as 60 percent disabling.  
The RO's review should include 
consideration of both the old and the new 
rating criteria.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish her and her 
representative with a supplemental 
statement of the case and they should be 
given the opportunity to respond thereto 
before the case is returned to the Board 
for appellate review. 
 
The purpose of this remand is to obtain additional 
development and to comply with due process requirements and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence she desires 
to have considered in connection with her current appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals


 

- 2 -


- 1 -


